COMPLAINT Us

(for filers who are prisoners without lavéyers) DISTR CT eg URT
a OT Wy

UNITED STATES DISTRICT COURT, a
EASTERN DISTRICT OF WISCONSIN. 3 P 2: bb

a wR OF COURT

(Full name of plaintiff(s))

fue eal Beowns

 

 

Vv. 20- =0-1367

(Full name of defendant(s))

 

(to be supplied by Clerk of Court)

Seer a Li

 

 

A. PARTIES

1. Plaintiff is a citizen of his CON TiN _ and is located at

(State)

PO Dox 190, 1280 Shebmat, woadl

(Address of prison or jail)

2.

 

Complaint — 1
Case 2:20-cv-01367-NJ Filed 09/03/20 Page 1of6 Document 1
. -, (otate, if known)
and (if a person) resides at GO N . gq 1 STeeet , bil aw, wT

(Address, if known)
and (if the defendant harmed you while doing the defendant’s job)

worked for Aboasks Court pail, GOL N.GM ST Mbisaures 2 alt

(Employer’s name and address, if known)
(If you need to list more defendants, use another piece of paper.)
B. STATEMENT OF CLAIM

On the space provided on the following pages, tell:

1. Who violated your rights;

2. What each defendant did;

3. When they did it;

4. Where it happened; and

5. Why they did it, if you know.

ho Lo etl David Cloak, inphis

‘ ° / f
L)¢ ? Vi “CAC yt fil oY OCD CK a CA Ce Ke YMuogaz
4 a4

 

 

 

 

Complaint — 2

Case 2:20-cv-01367-NJ Filed 09/03/20 Page 2 of 6 Document 1
Ow otdler, Urn Mang. the Lespandert, David

Chats te Lanbinu to ingprisots ta. Thy Lanse
or _ Jules Pty inprironsiant sprse. crtermation
aa. bebe, Li ab ass A, 2, heey 19, 2014
a wnssigna itt 2 ati at Mls A ane

Couityy, fail yecorale nif cbaimeol Yat the PAson.

4 A rit OTe tal gece ele CANA fs Decause a fare to Le
tuned over th yustioe Yoiet, sal ne ane fran
Bint 4,

Sestiet - Bo

 

 

 

 

14, AO/Y ty hitoaney Lefinay u2. Chnsen sake
4 9 { o- Jf ff oe f
L Ka L QA MA TLCL OM MAL PL A071 B77 CC
J @e
LM PRY) Cle, TA LA: Hey QYL LL OUO: Ag 0
g y n
L. Ly ‘BEL OF] . it Dit 2 Me
7 i a 4 a

 

 

Complaint — 3
Case 2:20-cv-01367-NJ Filed 09/03/20 Page 3 o0f6 Document 1
Comp taint 4

lid ntl tome Lo pith me “ep. Vhs , the
&4/stenee of tansasa warrenk did 70
ponte Shea fl Lark; wth 110 legal
Lasso to cmphls0n xe. any Furthees.
Lake's Continual 16 imprison utes ther
Higel Ldaks eebused ts ban te bre

Veta ah Yustsee according. to Ay <a
alorn Sef ply. w. Jenser. 20 Be pehotid

1b jig? getrined ah the Mbvauku

OVD. SN. 43 A018 and fu gust AW
tui fat second the Yat Liat, Wetted
bade on 2a abbest aabeeit- Fee Ginsas, Co
ut 00s. also amtsted again Lotter Mlb
aligeny Facled! ty keto obennestete aboit—
ml ect: iy 2 any Lining Cfargen
A sdiuct ith bined (ON Jus Leer ea usteol

fe Fons Yeas! pf” ME. jostiu |

Case 2:20-cv-01367-NJ Filed 09/03/20 Page 4o0f6 Document 1
C. JURISDICTION

[ye am suing for a violation of federal law under 28 U.S.C. § 1331.
OR
[ | I am suing under state law. The state citizenship of the plaintiff(s) is (are)

different from the state citizenship of every defendant, and the amount of
money at stake in this case (not counting interest and costs) is

$200, 000.
D. RELIEF WANTED
Describe what you want the Court to do if you win your lawsuit. Examples may

include an award of money or an order telling defendants to do something or to
stop doing something.

A went #200 3000 fs: fr the Aertel _faain
x ish Navel Cp ¢ pid m+ mig Family
ra dapaiving rte ct tuy Yeudbr as. wscll

 

 

 

 

 

 

 

 

 

Complaint — 4
Case 2:20-cv-01367-NJ Filed 09/03/20 Page 5of6 Document 1
E. JURY DEMAND

I want a jury to hear my case.

[ ]- Yes ave

I declare under penalty of perjury that the foregoing is true and correct.

Complaint signed this 3 | day of dugust 20.20 .

Respectfully Submitted,

é rawtr)

Signature of Plaintiff

AY BBVA

Plaintiff's Prisoner ID Number
DRUG AbUSE Convectiona| Center
P.0 Box 190, 4 7

54425 -
(Mailing Address of Plaintiff)

(If more than one plaintiff, use another piece of paper.)

REQUEST TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING THE
FULL FILING FEE

[Ufo request that I be allowed to file this complaint without paying the filing fee.
Ihave completed a Request to Proceed in District Court without Prepaying the
Full Filing Fee form and have attached it to the complaint.

IDO NOT request that I be allowed to file this complaint without prepaying the
filing fee under 28 U.S.C. § 1915, and I have included the full filing fee with this

complaint.

 

Complaint — 5
Case 2:20-cv-01367-NJ Filed 09/03/20 Page 6of6 Document 1
